IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41243
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEJANDRO SANTAMARIA-BORJAS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-218-1
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alejandro

Santamaria-Borjas has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Santamaria filed a response asking that his appeal be dismissed

because he cannot afford to pursue it, although he is represented

by court-appointed counsel in this appeal.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, the motion to

withdraw is granted, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41243
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.